Name: COMMISSION REGULATION (EC) No 3346/93 of 6 December 1993 fixing, for 1994, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: trade;  tariff policy;  cooperation policy;  animal product;  Europe
 Date Published: nan

 7. 12. 93 Official Journal of the European Communities No L 300/3 COMMISSION REGULATION (EC) No 3346/93 of 6 December 1993 fixing, for 1994, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof products from third countries shall be as shown in the Annex hereto. Article 2 1 . The Spanish authorities shall issue import authoriz ­ ations so as to ensure a fair allocation of the available quantity between the applicants. The quota shall be staggered over the year as follows :  50 % during the period 1 January to 30 June 1994,  50 % during the period 1 July to 31 December 1994. 2. Applications for import authorizations shall be subject to the lodging of a security. The primary require ­ ment within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 3 thereof, Whereas the quota for 1993 for imports into Spain of pigmeat products from third countries is set out in the Annex to Commission Regulation (EEC) No 3697/92 (3) ; whereas Article 3 of the said Regulation also lays down a minimum rate of progressive increases of the quota of 10 % ; whereas this increase still reflects market needs ; whereas the quota for 1994 should be fixed ; Whereas, to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security to cover, as a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4), as last amended by Regulation (EEC) No 3745/89 (% the effective import ­ ation of the goods ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Spain to com ­ municate information to the Commission on the appli ­ cation of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The minimum rate of progressive increase of the quotas shall be 10 % at the beginning of each year. The increase shall be added to each quota and the subse ­ quent increase shall be calculated on the basis of the total figure obtained. HAS ADOPTED THIS REGULATION : Article 4 The Spanish authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than the 15th of each month, the following information on import authoriz ­ ations issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance. Article 1 The quota for 1994 that Spain may apply, pursuant to Article 77 of the Act of Accession, to imports of pigmeat (') OJ No L 54, 1 . 3 . 1986, p. 25. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OT No I. 374 77 \7 1999 r. *n Article 5 This Regulation shall enter into force on 1 January 1994. (4) OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 364, 14. 12. 1989, p. 54. No L 300/4 Official Journal of the European Communities 7. 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX (tonnes) CN code Description Quotafor 1994 ex 0103 Live swine, of domestic species, other than pure-bred breeding animals ex 0203 Meat of domestic swine, fresh, chilled or frozen ex 0206 Edible offal of domestic swine, other than for the manufacture of pharmaceutical products, fresh, chilled or frozen ex 0209 Pig fat free of lean meat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked ex 0210 Meat and edible meat offal of domestic swine, salted, in brine, dried or smoked 1501 00 11 Lard and other pig fat, rendered, whether or not pressed or solvent 1501 00 19 extracted 1601 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products 1602 10 Homogenized preparations of meat, meat offal or blood &gt;2 143 1 602 20 90 Preparations or preserves of liver of any animal, other than goose or duck 1602 41 10 Other preparations and preserves containing meat or offal of domestic 1602 42 10 swine 1602 49 11 to 1602 49 50 1 602 90 1 0 Preparations of blood of any animal 1602 90 51 Other preparations or preserves containing meat or meat offal of domestic swine 1902 20 30 Stuffed pasta, whether or not cooked or otherwise prepared, containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin